Citation Nr: 1505109	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD).

(The matters of service connection for asbestosis, a compensable rating for laceration of the chin, and entitlement to nonservice-connected pension are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) designating private attorney Peter J. Meadows as his representative.  This representation was limited to the matter of PTSD/depressive disorder addressed herein.  

This case was remanded by the Board in January 2012 in order to schedule the Veteran for his requested Videoconference hearing.  The Veteran, his father, and his brother appeared before a Veteran's Law Judge who is no longer employed at the Board for a Videoconference hearing in April 2012; however, the transcript of that hearing reveals that the hearing was postponed in order to clarify the issue of representation.  In November 2012, the matter was remanded for a second time to schedule the Veteran for his requested Videoconference hearing.  In May 2014 correspondence, the Veteran's attorney indicated that the Veteran did not wish to appear at a hearing.  

Service connection for a mental disability was denied by a previous unappealed rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.

The matter of service connection for a psychiatric disorder (on de novo review), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied the Veteran service connection for mental illness on the basis that the evidence did not show a current diagnosis of mental illness or a medical opinion relating a current mental illness to military service.  

2.  Evidence received since the August 2006 rating decision includes a diagnosis of depressive disorder and a medical opinion relating the Veteran's psychiatric symptoms to his military service; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to discuss whether there were duty to notify and/or assist defects as to this matter, as any notice omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

An August 2006 rating decision denied the Veteran's original claim of service connection for mental illness based on a finding that the evidence did not show a current diagnosis of mental illness or a medical opinion relating a current mental illness to military service.  He did not appeal the decision (or submit new and material evidence within a year following), and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the August 2006 rating decision included service and VA treatment records which were silent with respect to findings of a psychiatric disability.  

As the claim was previously denied based on a finding that the evidence did not show a current diagnosis of mental illness or a medical opinion relating a current mental illness to military service, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a psychiatric disability).  Evidence received since the August 2006 rating decision includes additional VA treatment records and a June 2010 VA examination report which show findings of depressive disorder.  Further, a November 2011 statement from a private licensed professional counselor includes the opinion that the Veteran's "Depressive Disorder had its origins from his service in the military."  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a psychiatric disorder must be reopened.  

De novo consideration of the claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder is reopened; to this extent, the appeal is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

The June 2010 VA examination report shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Medical records considered in connection with an SSA determination are constructively of record and must be secured.  The record does not show that SSA records have been sought.  Therefore, development for such records is necessary.

Review of the claims file suggests the Veteran receives ongoing VA psychiatric treatment, and the most recent treatment records available for review are dated in August 2013.  Records of such treatment are constructively of record, and must be secured.

The Veteran contends that his psychiatric disability is the result of being attacked while serving at Paris Island and being bitten on the chin by an animal while serving at Kaneohe Marine Corps Air Station.  See Veteran's April 2010 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, and May 2011 excerpts from a transcript of a hearing in connection with the Veteran's father's claim for VA benefits.  

On VA psychiatric examination in June 2010, the examiner opined that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of PTSD and his depression was related to his medical condition and financial circumstances (rather than his military service).  In November 2011 VA received a statement from a private licensed professional counselor indicating (without adequate explanation of rationale) that the Veteran's "Depressive Disorder had its origins from his service in the military."  This opinion conflicts with the June 2010 VA examination.  Accordingly, another VA examination to resolve conflicting opinions regarding the etiology of the Veteran's psychiatric disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete records of all VA evaluations and treatment the Veteran has received for psychiatric disability since August 2013.

2.  The AOJ should obtain from SSA a copy of their decision regarding the Veteran's claim for SSA disability benefits and copies of the medical records upon which such claim was decided.  If such records are unavailable, the reason for their unavailability must be explained.

3.  After the above-sought development is completed, the AOJ should arrange for the Veteran to undergo a VA psychiatric evaluation to determine the nature and likely etiology of his psychiatric disability.  Based on review of the record (to include this remand) and interview/examination of the Veteran the examiner should provide opinions that respond to the following:

a)  Please identify by psychiatric diagnosis each psychiatric disability found.  Specifically, does the Veteran's psychiatric symptoms meet the criteria for a diagnosis of PTSD based on his animal bite to the chin (service connection for laceration of the chin due to animal bite has been granted)?  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(b)  As to each diagnosed acquired psychiatric disability other than PTSD (to include depressive disorder), please indicate whether such entity is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/events or manifestations noted therein.  

The examiner must explain the rationale for all opinions and should specifically comment (expressing agreement or disagreement and explaining rationale for such) on the November 2011 statement by the private licensed professional counselor.

4.  The RO should then review the record and readjudicate the claim, to encompass all psychiatric diagnoses.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


